Bates, Judge,
delivered the opinion of the court.
The first instruction given by the land court was right; the plaintiff could have but one lien for the same demand. If he failed to sue in proper time after filing it, he has lost his lien and special remedy thereon; he can not cure his neglect by filing the same lien again.
The second instruction was, however, erroneous. This court has decided in Patrick v. Abeles, 27 Mo. 184, the very point included in that instruction ; that is, that the plaintiff might have a general judgment, though he failed to establish his right to a lien and special judgment thereon.
Judgment reversed and cause remanded for a new trial.
Judges Bay and Dryden concur.